IN THE SUPREME COURT OF THE STATE OF DELAWARE

STEPHEN E. SHAW,                       §
                                       §     No. 263, 2015
      Defendant-Below,                 §
      Appellant,                       §
                                       §     Court Below: Superior Court
      v.                               §     of the State of Delaware
                                       §
STATE OF DELAWARE,                     §     Cr. ID No.: 1403012009
                                       §
      Plaintiff-Below,                 §
      Appellee.                        §

                          Submitted: March 9, 2016
                          Decided:   March 11, 2016

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                      ORDER

             This 11th day of March, 2016, having considered this matter on the

briefs filed by the parties, the Court has concluded that the final judgment of the

Superior Court should be affirmed on the basis of and for the reasons assigned by

the Superior Court in its transcript ruling on October 10, 2014.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice